

116 HR 661 IH: Protecting Life in Global Health Assistance Act of 2019
U.S. House of Representatives
2019-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 661IN THE HOUSE OF REPRESENTATIVESJanuary 17, 2019Ms. Foxx of North Carolina (for herself, Mr. Lamborn, Mr. Harris, Mr. Gaetz, Mr. Banks, Mr. Meadows, Mrs. Wagner, Mr. Marshall, Mr. Jones, Mrs. Walorski, Mr. Long, Mr. Grothman, Mr. Weber of Texas, Mr. Mooney of West Virginia, Mr. Spano, Mr. Latta, and Mr. Gibbs) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo amend the Foreign Assistance Act of 1961 to prohibit assistance to nonprofits, foreign nongovernmental organizations, and quasi-autonomous nongovernmental organizations that promote or perform abortions. 
1.Short titleThis Act may be cited as the Protecting Life in Global Health Assistance Act of 2019. 2.Prohibition on assistance to foreign nonprofits, foreign nongovernmental organizations, and quasi-autonomous nongovernmental organizations that promote or perform abortionsChapter 1 of part III of the Foreign Assistance Act of 1961 (22 U.S.C. 2351 et seq.) is amended by adding at the end the following new section:

620N.Prohibition on assistance to foreign nonprofits, foreign nongovernmental organizations, and quasi-autonomous nongovernmental organizations that promote or perform abortionsNo assistance may be furnished under this Act to any foreign nonprofit, foreign nongovernmental organization, or quasi-autonomous nongovernmental organization that promotes or performs abortion, except in cases of rape or incest or when the life of the mother would be endangered if the fetus were carried to term.. 